

116 S4953 IS: Protecting Vulnerable Population’s Data Act of 2020
U.S. Senate
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4953IN THE SENATE OF THE UNITED STATESDecember 2, 2020Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit data brokers from selling, trading, licensing, or otherwise providing for consideration lists of vulnerable populations to any individual or commercial entity.1.Short titleThis Act may be cited as the Protecting Vulnerable Population’s Data Act of 2020.2.Unfair and deceptive acts and practices relating to vulnerable population lists(a)In generalIt shall be unlawful for a data broker to sell, license, trade, or otherwise provide or make available for consideration a vulnerable population list to any commercial entity or individual.(b)Effective dateThe prohibition under subsection (a) shall take effect on the earlier of—(1)the date the Commission issues the final rule under section 3(a)(3); or(2)1 year after the date of enactment of this Act.3.Enforcement(a)Enforcement by the Federal Trade Commission(1)Unfair or deceptive acts or practicesA violation of section 2 shall be treated as a violation of a rule defining an unfair or a deceptive act or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of Commission(A)In generalExcept as provided in subparagraph (D), the Commission shall enforce section 2 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.(B)Privileges and immunitiesAny person who violates section 2 shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(C)Authority preservedNothing in this Act shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.(D)Nonprofit organizationsNotwithstanding section 4 of the Federal Trade Commission Act (15 U.S.C. 44) or any jurisdictional limitation of the Commission, the Commission shall also enforce this Act, in the same manner provided in subparagraphs (A) and (B), with respect to organizations not organized to carry on business for their own profit or that of their members. (3)RulemakingPursuant to section 553 of title 5, United States Code, the Commission shall promulgate regulations to carry out the provisions of this Act. The Commission shall issue a final rule by not later than 1 year after the date of enactment of this Act.(b)Enforcement by States(1)In generalIn any case in which the attorney general of a State has reason to believe that an interest of the residents of the State has been or is threatened or adversely affected by the engagement of any data broker subject to section 2 in a practice that violates such section, the attorney general of the State may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States—(A)to enjoin further violation of such section by such person;(B)to compel compliance with such section; and(C)to obtain damages, restitution, or other compensation on behalf of such residents.(2)Rights of
			 Federal Trade Commission(A)Notice to
			 Federal Trade Commission(i)In
 generalExcept as provided in clause (iii), the attorney general of a State shall notify the Commission in writing that the attorney general intends to bring a civil action under paragraph (1) not later than 10 days before initiating the civil action.(ii)ContentsThe notification required by clause (i) with respect to a civil action shall include a copy of the complaint to be filed to initiate the civil action.(iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by clause (i) before initiating a civil action under paragraph (1), the attorney general shall notify the Commission immediately upon instituting the civil action.(B)Intervention by
 Federal Trade CommissionThe Commission may—(i)intervene in any civil action brought by the attorney general of a State under paragraph (1); and(ii)upon intervening—(I)be heard on all matters arising in the civil action; and(II)file petitions for appeal of a decision in the civil action.(3)Investigatory
 powersNothing in this subsection may be construed to prevent the attorney general of a State from exercising the powers conferred on the attorney general by the laws of the State to conduct investigations, to administer oaths or affirmations, or to compel the attendance of witnesses or the production of documentary or other evidence.(4)Preemptive
 action by Federal Trade CommissionIf the Commission institutes a civil action or an administrative action with respect to a violation of section 2, the attorney general of a State may not, during the pendency of such action, bring a civil action under paragraph (1) against any defendant named in the complaint of the Commission for the violation with respect to which the Commission instituted such action.(5)Venue; service
 of process(A)VenueAny action brought under paragraph (1) may be brought in—(i)the district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code; or(ii)another court of competent jurisdiction.(B)Service of
 processIn an action brought under paragraph (1), process may be served in any district in which the defendant—(i)is an inhabitant; or(ii)may be found.4.DefinitionsIn this Act:(1)Commercial entityThe term commercial entity means an entity, whether organized for profit or not for profit, that is organized under the laws of any State, including a sole proprietorship, a partnership, a limited liability partnership, a corporation, an association, and a limited liability company.(2)CommissionThe term Commission means the Federal Trade Commission. (3)ConsumerThe term consumer means an individual residing in a State.(4)Data brokerThe term data broker means a business that knowingly collects and sells to third parties the personal information of a consumer with whom the business does not have a direct relationship. (5)Personal informationThe term personal information means information that is linked or reasonably linkable to any identified or identifiable person or device.(6)Public record informationThe term public record information means information that is lawfully made available from Federal, State, or local government records provided that the data broker processes and transfers such information in accordance with any restrictions or terms of use placed on the information by the relevant government entity.(7)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.(8)Vulnerable population listThe term vulnerable population list means a list that includes personal information (other than public record information) about one or more individuals or households which is created for the express or implied purpose of compiling information about one or more individuals or households in one or more of the following categories (or similar categories): (A)Survivors of domestic abuse.(B)Survivors of child abuse.(C)Survivors of elder abuse.(D)Survivors of any sex crime, including, but not limited to rape, sexual assault, or sexual battery.(E)Victims of stalking.(F)Victims of human trafficking.(G)Victims of violent crimes.(H)Individuals diagnosed with a disease, such as HIV/AIDS, a genetic disease, or dementia.(I)Individuals identified as having addictive behavior or having received clinical treatment for addiction, including, but not limited to, addictions to alcohol, drugs, or sex. (J)Individuals identified by prescriptions taken.(K)Local, State, or Federal law enforcement officers.(L)Judges and justices of the State or Federal judiciary. 